DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 4-5, 7-10 are amended in the reply filed on 07/01/2021. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive.
Applicant explains regarding the objection to drawings that claim 7 was amended, and that support for the “opening” was in para. [0013] and as reference number 4F in Fig. 3.  
Examiner disagrees, and notes that reference character 4F is supply slit(s), which is already claimed in claim 5. Also in para. [0013] the only “opening” is a “vertically elongated opening portion” which is 4E, which is the first exhaust port, which is already claimed. Thus due to the unknown feature, which is for the time being interpreted as the supply slit(s), the drawings remain objected to.
Applicant argues that Yoshida is silent regarding the amended claim features. 
Examiner disagrees, and notes that some of the amended limitations are not supported in the specification and drawings (see 112 rejections below), and Yoshida does read on the supported amended limitations, see 103 rejection below. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotation mechanism (appears to be bearings, shaft, para. [0033]) in claim 2.
Substrate retainer (boat, para. [0031]) in claim 2.
Heat insulating assembly (rotating table, heat insulator retainer, cylindrical portion, heat insulator, para. [0037]) in claims 2-4, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “without any other partition plate installed in the exhaust space;” in the claim. The specification discloses a plurality of partition plates, not limited to two, and not specified to only two. Additionally, para. [0036] discloses wherein a partition plate can extending along an inner surface of the tube. Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the exhaust space is directly connected with both the exhaust outlet and the first exhaust port;” in the last line of the claim.  The exhaust space is not an actual structure so it cannot be “directly connected” to anything. Examiner interprets as “wherein the exhaust space is in fluid communication with both the exhaust outlet and the first exhaust port.”  Appropriate clarification is requested.
Claim 1 recites the limitation: “and the two partition plates without any other partition plate installed in the exhaust space” in the amended portion of claim. This negative limitation doesn’t appear to be supported in the specification, and it is not definitely known whether there are more partition plates installed in the exhaust plates, as it is not disclosed that there should only be two and no others. The specification discloses “a plurality of partition plates,” (para. [0035-0036]). Additionally from Fig. 4, there appears to be more than two partition plates. Examiner will interpret as “and the two partition plates,” without the negative limitation.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0037512 to Saido et al (“Saido”) in view of US 2017/0067159 to Isobe et al (“Isobe”) and further in view of US 5,846,073 to Weaver and US 2010/0297832 to Imai et al (“Imai”), US 2017/0294318 to “Yoshida.”
Claims 1, 2:    Saido discloses (claim 1) substrate processing apparatus comprising: a reaction tube (36 [reaction tube], Fig. 13) comprising an outer wall (outer wall on either side of 36 where 36A/36B are located) with a closed end (see where top of 36 is closed) and an inner tube (inner tube of 36) provide within the outer wall (outer wall of 36A/36B), wherein the inner tube (inner tube of 36) is configured to accommodate therein a substrate (w [wafer]) to be processed (para. [0026]); a manifold (35 [cylindrical metal manifold]) of a cylindrical shape (para. [0026]) connected to an open end of the reaction tube (36, para. [0026 where 36 is supported on 35); a lid (60 [seal cap]) configured to close one end of the manifold (35) opposite to other end of the manifold connected to the reaction tube (36, para. [0030] where 60 closes bottom of 35); a first gas supply pipe (44a [gas supply pipe]) considered capable to be configured to supply a cleaning gas inside the reaction tube (36, para. [0056] where cleaning process is disclosed); and a second gas supply pipe (44b [gas supply pipe]) configured to supply a purge gas of purging a space inside the manifold (para. [0027] where inert gas is disclosed), wherein the reaction tube (36, Fig. 13) comprises: an exhaust space (36B [gas exhaust space]); first exhaust slits (37B [gas exhaust slits]), an exhaust outlet (50 [exhaust pipe]) formed on the outer wall (outer wall of 36B) and communicating with the exhaust space (36B).
However Saido does not explicitly disclose the wall is an outer tube, the inner tube provide inside the outer tube; the exhaust space formed between the outer tube and the 
Isobe discloses an outer tube (203 [outer tube], Fig. 2), an inner tube (204 [inner tube]) provided inside the outer tube (203), an exhaust space (206 [exhaust channel]) formed between the outer tube (203) and the inner tube (204) into a C-shape in horizontal cross-section (see Fig. 2), the exhaust slits are a first exhaust port (204a [exhaust hole], see para. [0054] where plurality slits can instead be a slit shaped hole) provided in the inner tube (204) so as to face the substrate (200 [wafers]) and configured to discharge a process gas (para. [0054]); for the purpose of exhausting the remaining gas in the process chamber in parallel with the main surfaces of the wafers via the exhaust hole (para. [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outer tube, inner tube with outer tube configuration, and substitute the slits for the first exhaust port with configuration, as taught by Isobe with motivation to exhaust the remaining gas in the process chamber in parallel with the main surfaces of the wafers via the exhaust hole.
The apparatus of Saido in view of Isobe discloses a second exhaust port (82A [third exhaust port], Fig. 14, Saido) formed along the exhaust space (36B) of C-shape (see Fig. 14 where they are along the shape), through which the exhaust space (36B) and the space inside the manifold (inside 35) communicate with each other (see Fig. 35 where the spaces communicate), wherein at least one of the second exhaust port (70A) is considered capable to be configured to promote an exhaust of a stagnated gas in the  (Claim 2) the apparatus of Saido in view of Isobe discloses further comprising: a rotating mechanism (62 [rotation mechanism], Fig. 3, similar configuration, Saido) considered capable to be configured to rotate the substrate through the lid (60, para. [0035]); a substrate retainer (40 [boat]) rotated by the rotating mechanism (62) while supporting the substrate (W, para. [0035]); a heat insulating assembly (76/74) of a cylindrical shape (para. [0040]) configured to insulate a space between the substrate retainer (40) and the lid (60); and a third exhaust port (80 [exhaust port]) opened at the inner tube at locations facing the heat insulating assembly (76/74), wherein by the third exhaust port (80), wherein, by the third exhaust port (80), the purge gas supplied through the second gas supply pipe is considered capable to be suppressed from passing through a gap between the inner tube and a side surface of the heat insulating assembly and reaching the substrate retainer (para. [0093-0094]). 
However the apparatus of Saido in view of Isobe does not disclose the second exhaust port is a plurality of second exhaust ports formed along the exhaust space of C-shape; the third exhaust port is a plurality of third exhaust ports.
Weaver discloses a third exhaust port (284, Fig. 10) is a plurality of exhaust ports (284 [plurality of pedestal holes]) for the purpose of allowing gases which are exhausting from the processing chamber to pass therethrough for efficiency (col. 21, lines 60-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of third exhaust 
Imai discloses a second exhaust port (98a/b, Fig. 3) is a plurality of second exhaust ports (98a/98b [first and second exhaust ports]) for the purpose of discharging gases to the outside of the reaction chamber mainly through the exhaust thereby efficiently and uniformly exposing the wafers to the gases (para. [0053]) and/or adhesion of unnecessary byproducts onto the inner wall of the outer tube can be prevented (para. [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of second exhaust ports as taught by Imai with motivation to discharge gases to the outside of the reaction chamber mainly through the exhaust thereby efficiently and uniformly exposing the wafers to the gases and/or adhesion of unnecessary byproducts onto the inner wall of the outer tube can be prevented.
Alternatively, regarding the plurality of third and second exhaust ports, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
The apparatus of Saido in view of Isobe, Weaver, Imai does not disclose wherein two partition plates are installed respectively at two ends of the C-shape to close the two ends of the C-shape in a manner that the exhaust space is surrounded by the outer tube, the inner tube, and the two partition plates without any other partition plate installed in the exhaust space. 
Yoshida discloses wherein two partition plates (248 [partition plates], Fig. 2) are installed respectively at two ends of the C-shape to close the two ends of the C-shape (209 and walls of 224) in a manner that the exhaust space (space of 224 [exhaust area]) is surrounded by the outer tube (walls of 224), the inner tube (209), and the two partition plates (248), for the purpose of partitioning their respective interiors into a plurality of spaces (para. [0049]) to prevent processing gasses supplied from the nozzles from being mixed in the area (para. [0052]). It is noted that 222 and 224 are interpreted as exhaust areas, which moves gas.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two partition plates as taught by Yoshida with motivation to partition their respective interiors into a plurality of spaces to prevent processing gasses supplied from the nozzles from being mixed in the area.
The apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida discloses wherein the exhaust space (206, Fig. 1-2, Isobe) is in fluid communication with both the exhaust outlet (outlet of 231) and the first exhaust port (204a, see Fig. 1-2).
Claim 3: The apparatus of Saido in view of Isobe, Weaver, Imai discloses further comprising: at least one nozzle (42 [nozzle], Fig. 13, Saido) at between the outer wall (wall of 36A) and the inner tube (inner tube of 36). 
However the apparatus of Saido in view of Isobe do not disclose the nozzle provided between the outer tube and the inner tube so as to face the first exhaust port and configured to supply the process gas into the inner tube; and a nozzle chamber configured 
Yoshida discloses a nozzle (304/340 [nozzle], Fig. 2) provided between the outer part (outer wall of 222 [gas supply area]) and the inner tube (209 [cylindrical portion]) so as to face a first exhaust port (236 [exhaust slits], see Fig. 2) and configured to supply the process gas into the inner tube (para. [0040]); and a nozzle chamber (chamber 248 [inner walls]) configured to surround a periphery of the at least one nozzle (304/340) while communicating with the inner tube (209, see Fig. 2, para. [0049]), for the purpose of possibly preventing processing gases supplied from the nozzles from being mixed in the gas supply area by the nozzle chamber walls due to the nozzles being independent (para. [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle configuration with nozzle chamber as taught by Yoshida with motivation to possibly prevent processing gases supplied from the nozzles from being mixed in the gas supply area by the nozzle chamber walls due to the nozzles being independent.
Claim 4: The apparatus of Saido in view of Isobe, Isobe, Weaver, Imai, Yoshida discloses wherein the reaction tube (36, Fig. 14, Saido) comprises a flange portion (36C [flange]) configured to close the exhaust space (36B) in vicinity of the open end of the reaction tube (para. [0026]), at least one of the plurality of the second exhaust ports (82) is provided on the flange portion (36C) at a position opposite to the first exhaust port (204a, Fig. 2, Isobe), the heat insulating assembly (76/74) comprises at least one heat 
Claim 5: The apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida does not disclose wherein the at least one nozzle comprises a plurality of nozzles, the nozzle chamber comprises a plurality of partition plates configured to separate the plurality of the nozzles from each other, each of sections of the nozzle chamber divided by the plurality of the partition plates communicates with an inside of the inner tube only by one or more supply slits opened so as to face the substrate, and at least one of the sections comprises a nozzle introduction hole provided at a lower end thereof to communicate with the space inside the manifold with a predetermined conductance.
Yoshida discloses wherein the at least one nozzle (304/340 [nozzle], Fig. 2) comprises a plurality of nozzles (304/340, para. [0040] where there are multiples), the nozzle chamber (chamber of 248) comprises a plurality of partition plates (248) considered capable to be configured to separate the plurality of the nozzles (304/340) from each other (see para. [0049]), each of sections of the nozzle chamber (chamber of 248) divided by the plurality of the partition plates (248) communicates with an inside of the inner tube (209) only by one or more supply slits (235 [gas supply slits]) opened so as to face the substrate (W), and at least one of the sections comprises a nozzle introduction hole (see Fig. 4 where 340’s are located in an apparent hole space, para. [0036]) provided at a lower end thereof to communicate with the space inside the manifold (226 
Regarding “with a predetermined conductance” it is noted that the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of nozzles, plurality of plates, nozzle introduction hole, and gas supply slits as taught by Yoshida with motivation to possibly prevent processing gases supplied from the nozzles from being mixed in the gas supply area by the nozzle chamber walls due to the nozzles being independent.
Claim 6: The apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida wherein an inert gas is supplied to one of the plurality of nozzles provided in the at least one of the sections comprising the nozzle introduction hole (see para. [0027], Saido, or para. [0039], Yoshida). Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 7: The apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida discloses wherein each of the sections divided by the plurality of the partition plates (248, Fig. 2, Yoshida) comprises an opening (235) communicating with an inner space surrounded by the inner tube (209, see Fig. 2).
Claim 8: The apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida discloses further comprising: a controller (200 [controller], Fig. 4, Saido) configured to control supplying the purge gas into the reaction tube. Regarding the limitations, “alternatively from the second gas supply pipe and the at least one nozzle after supplying the cleaning gas from the first gas supply pipe,” the controller taught by Saido controls process and cleaning recipes via programs (para. [0056]), and Saido discloses repeating various processes a number of times which includes a changing from process gas to other gases in para. [0069-0076]), which renders it necessarily to include cleaning gases alternatively, which reads on the claim. 
Claim 9: 
Yet, regarding the exhaust port sizings, the apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida teaches optimizing the number and sizing of the exhaust ports (para. [0068-0071]) for the purpose of suppressing formation of the thin film and further presenting a film formed at the edge of the ports from being peeled (para. [0070]) and/or improving gas efficiency (para. [0068]); Additionally, regarding the conductance paths, the apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida already teaches the structures which are capable of performing the intended use as necessary (see above claims), additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2017/0037512 to Saido et al (“Saido”) in view of US 2017/0067159 to Isobe et al (“Isobe”) and further in view of US 5,846,073 to Weaver and US 2010/0297832 to Imai et al (“Imai”).
Claim 10: Saido discloses quartz reaction tube (36 [reaction tube], Fig. 13, see para. [0026] where 36 is formed of quartz) comprising: an outer wall (outer wall on either side of 36 where 36A/36B are located) and an inner tube (inner tube of 36) each closed at one end (see where top of 36 is closed); a flange portion (36C [flange]) configured to connect other end of the outer wall with other end of the inner tube (see Fig. 13); an exhaust outlet (50 [exhaust pipe]) communicating with an exhaust space (36B) between 
However Saido does not disclose the outer wall is an outer tube, the exhaust slits are a first exhaust port provided in the inner tube so as to face the substrate and configured to discharge a process gas; 
Isobe discloses an outer tube (203 [outer tube], Fig. 2), an inner tube (204 [inner tube]) provided inside the outer tube (203), an exhaust space (206 [exhaust channel]) formed between the outer tube (203) and the inner tube (204), the exhaust slits are a first exhaust port (204a [exhaust hole], see para. [0054] where plurality slits can instead be a slit shaped hole) provided in the inner tube (204) so as to face the substrate (200 [wafers]) and configured to discharge a process gas (para. [0054]); for the purpose of exhausting the remaining gas in the process chamber in parallel with the main surfaces of the wafers via the exhaust hole (para. [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outer tube, inner tube with outer tube configuration, and substitute the slits for the first exhaust port with configuration, as taught by Isobe with motivation to exhaust the remaining gas in the process chamber in parallel with the main surfaces of the wafers via the exhaust hole.
The apparatus of Saido in view of Isobe discloses a second exhaust port (82A [third exhaust port], Fig. 14, Saido) provided at the flange portion (36C) through which an inside and an outside the exhaust space (36B) communicate with each other (see Fig. 14); a third exhaust port (80 [exhaust port]) opened at the inner tube at locations facing 
However the apparatus of Saido in view of Isobe does not disclose the second exhaust port is a plurality of second exhaust ports and the third exhaust port is a plurality of third exhaust ports.
 Weaver discloses a third exhaust port (284, Fig. 10) is a plurality of exhaust ports (284 [plurality of pedestal holes]) for the purpose of allowing gases which are exhausting from the processing chamber to pass therethrough for efficiency (col. 21, lines 60-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of third exhaust ports as taught by Weaver with motivation to allow gases which are exhausting from the processing chamber to pass therethrough for efficiency.
Imai discloses a second exhaust port (98a/b, Fig. 3) is a plurality of second exhaust ports (98a/98b [first and second exhaust ports]) for the purpose of discharging gases to the outside of the reaction chamber mainly through the exhaust thereby efficiently and uniformly exposing the wafers to the gases (para. [0053]) and/or adhesion of unnecessary byproducts onto the inner wall of the outer tube can be prevented (para. [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of second exhaust ports as taught by Imai with motivation to discharge gases to the outside of the reaction chamber mainly through the exhaust thereby efficiently and uniformly exposing the wafers to the gases and/or adhesion of unnecessary byproducts onto the inner wall of the outer tube can be prevented.
Alternatively, regarding the plurality of third and second exhaust ports, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
The apparatus of Saido in view of Isobe, Weaver, Imai does not disclose wherein two partition plates are installed respectively at two ends of the C-shape to close the two ends of the C-shape in a manner that the exhaust space is surrounded by the outer tube, the inner tube, and the two partition plates without any other partition plate installed in the exhaust space. 
Yoshida discloses wherein two partition plates (248 [partition plates], Fig. 2) are installed respectively at two ends of the C-shape to close the two ends of the C-shape (209 and walls of 224) in a manner that the exhaust space (space of 224 [exhaust area]) is surrounded by the outer tube (walls of 224), the inner tube (209), and the two partition plates (248), for the purpose of partitioning their respective interiors into a plurality of spaces (para. [0049]) to prevent processing gasses supplied from the nozzles from being mixed in the area (para. [0052]). It is noted that 222 and 224 are interpreted as exhaust areas, which moves gas. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two partition plates as taught by Yoshida with motivation to partition their respective interiors into a plurality of spaces to prevent processing gasses supplied from the nozzles from being mixed in the area.
The apparatus of Saido in view of Isobe, Weaver, Imai, Yoshida discloses wherein the exhaust space (206, Fig. 1-2, Isobe) is in fluid communication with both the exhaust outlet (outlet of 231) and the first exhaust port (204a, see Fig. 1-2).
Claims 11-12: (Withdrawn).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 of copending Application No. 16/507,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in the copending application, 16/507,930, the recited claims are obvious over the instant application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718